Citation Nr: 1443296	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  00-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1. Entitlement to a compensable schedular rating for the service-connected bilateral hearing loss disability.

2. Entitlement to a schedular evaluation in excess of 10 percent for the service-connected tinnitus.

3. Entitlement to a compensable rating for the service-connected bilateral hearing loss disability on an extraschedular basis.

4. Entitlement to an evaluation in excess of 10 percent for the service-connected tinnitus on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO that denied a compensable rating for the service-connected bilateral hearing loss disability and a rating in excess of 10 percent for the service-connected tinnitus.

By way of history, an October 1999 rating decision effectuated a grant of service connection for a bilateral hearing loss disability (noncompensable).  A November 2001 rating decision established service connection for tinnitus as 10 percent disabling.  The Veteran subsequently perfected his appeal as to the increased rating claims.  By way of a Board decision in July 2006, both of the issues were denied on the merits.  

The Veteran filed claims for increase again in October 2006.

The issues pertaining to increased ratings for the service-connected bilateral hearing loss disability and tinnitus on an extraschedular basis are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The service-connected bilateral hearing loss disability is shown to be manifested by no worse than level I or II hearing acuity level in either ear during the course of the appeal.

2. The service-connected tinnitus is currently assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code (DC) 6260.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a compensable schedular rating for the service-connected bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85, 4.86 including DC 6100 (2013).

2. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for the service-connected tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87 including DC 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the March 2007 letter, upon filing his claims for increased rating in October 2006.  

The letter also provided information regarding disability ratings and the criteria applicable to the Veteran's rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records and all of the identified available post-service private and VA treatment records.  The Veteran was also afforded numerous VA audiological examinations in connection with his claims pertaining to tinnitus and hearing loss.  

Even when the Veteran asserted in June 2007 that his internal ear pain might have affected test results for VA administered hearing tests, he was afforded subsequent VA examinations, the most recent one being the March 2014 examination.  

For the following reasons, the VA audiological examinations were adequate for rating purposes because they employed the Maryland CNC speech discrimination test and otherwise contained data allowing the Board to determine whether the Veteran's rating was appropriate pursuant to the applicable regulatory criteria.

Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are ready to be considered on the merits.


Rating Principles

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  

Here, the evidence shows no significant changes in the disability during the period on appeal, and a uniform evaluation is warranted.

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  

The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  

The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  

For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a),(b).


Analysis

Bilateral Hearing Loss Disability

The Veteran contends that his service-connected bilateral hearing loss disability should be rated higher than the no percent evaluation currently awarded to him.  He maintains that he has continued difficulty with hearing and understanding speech (particularly with background noise) that does not allow him to understand conversation and enjoy activities.  

In considering the audiograms during the period of the appeal, the evidence does not support findings that would warrant the Veteran more than the assigned 0 percent (noncompensable) rating under Diagnostic Code 6100.

The Veteran's October 2005 VA audiological examination revealed the following pure tone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
N/A
50
50
60
85
61.25
LEFT
N/A
45
55
70
85
63.75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 in the left ear.

From Table IV of 38 C.F.R. § 4.85 , Roman Numeral II is derived for the right ear and III for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  

The left ear is considered the poorer ear according to Table VII, 38 C.F.R. § 4.85.  A no percent evaluation is derived from Table VII by intersecting row I, the better ear (right), with column I, the poorer ear (left).

The Veteran's September 2007 VA audiological examination revealed the following pure tone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
N/A
30
35
55
75
48.75
LEFT
N/A
30
35
55
90
52.50

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 in the left ear.

From Table IV of 38 C.F.R. § 4.85 , Roman Numeral II is derived for the right ear and I for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  

The right ear is considered the poorer ear according to Table VII, 38 C.F.R. § 4.85.  A no percent evaluation is derived from Table VII by intersecting row I, the better ear (left), with column I, the poorer ear (right).

The Veteran's September 2010 VA audiological examination revealed the following pure tone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
N/A
20
20
50
85
43.75
LEFT
N/A
20
20
45
75
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.

From Table IV of 38 C.F.R. § 4.85 , Roman Numeral I is derived for the right ear and I for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A no percent evaluation is derived from Table VII by intersecting row I with column I.  

The most recent March 2014 VA audiological examination revealed the following pure tone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
N/A
20
25
60
85
47.5
LEFT
N/A
20
20
50
75
41.25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 in the left ear.

From Table IV of 38 C.F.R. § 4.85 , Roman Numeral I is derived for the right ear and II for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A no percent evaluation is derived from Table VII by intersecting row I with column I.  

The Board recognizes that the Veteran has submitted private audiograms from his previous employer from reports dated in November 2005 and May 2007.  The report is unclear whether these tests were conducted by a licensed audiologist or whether they measured puretone thresholds.  

Also, not all of the categories for Hertz were populated with respect to the reported Hearing Test Data except for one November 2005 entry for the left ear.  The relevant information from these reports is pulled out below for audiogram results taken on particular days (in relevant Hertz categories):

November 2005 (1):




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
75
75
85
90
NR
--
LEFT
70
75
85
90
95
--

November 2005 (2):




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
75
80
100
95
NR
--
LEFT
80
80
90
95
NR
--


November 2006:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
75
80
85
100
NR
--
LEFT
85
85
95
95
NR
--

May 2007:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
75
70
90
100
NR
--
LEFT
80
85
100
95
NR
--

The Board finds that the measurements of hearing acuity performed on these aforementioned dates may have demonstrated severe and profound hearing loss at these particular times.  

However, the Board does not assign any probative value to these reports as they are unclear as to whether they comport with VA standards for rating pursuant to 38 C.F.R. § 4.85(a) and they appear to be incomplete.  

Also, the Board finds that the results listed above are outliers when compared to the VA examination reports which portray a relatively more consistent picture of the Veteran's hearing loss disability.  

As a result, the VA examination results are found to be more probative in measuring the extent of the service-connected hearing loss disability for compensation purposes.

After a careful review of the evidence of record, both subjective and objective, the Board finds that based on the reports during the period of the appeal, the Veteran's hearing tests do not support findings that would warrant more than the assigned no percent (noncompensable) rating under Diagnostic Code 6100.   See supra.  

The Veterans subjective report of difficulty hearing or other lay statements in support of the Veteran's claim unfortunately cannot be the conclusive basis for an evaluative rating.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  

The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  

In this regard, all of the aforementioned VA reports, particularly the most recent audiometric study completed in March 2014, showed no basis for any increase in disability evaluation. 

An exceptional pattern of hearing impairment is not shown by the evidence under 38 C.F.R. § 4.86 because the puretone threshold at each of the four specified frequencies is not 55 decibels or more, and the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  

Additionally, there is no examiner certification that use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores, etc.  As such, there is no basis to alternatively rate this claim under Table VIA.  See 38 C.F.R. § 4.85(c).

The evidence reflects that application of the rating schedule to the numeric designations assigned based on the VA audiological examination reports dated during the appeal period indicates that the appropriate rating for the bilateral hearing loss disability is a noncompensable one throughout the appeal period.  See 38 C.F.R. § 3.85.  The Veteran did not meet the criteria for a higher rating during any discrete period involved in this appeal.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  

The Court also addressed the requirements for an adequate VA audiological examination report.  

The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."

Given the Federal Circuit's statement in Vazquez-Flores above, the Board finds that to the extent that there is the absence of or inadequacy of a description of functional effects in the VA examination reports, it is not relevant to the rating of the Veteran's bilateral hearing loss disability and therefore did not prejudice him and does not require remand for a new VA examination.


Tinnitus

The Veteran seeks an evaluation in excess of 10 percent for recurrent tinnitus.  Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260, which provides for a 10 percent rating.  Note 2 to DC 6260 specifically provides that only a single evaluation is to be assigned, whether the sound is perceived as being in one ear, both ears, or in the head.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

As the current version of DC 6260 specifically prohibits a schedular evaluation in excess of a single 10 percent rating for tinnitus, however perceived, an evaluation in excess of 10 percent for recurrent tinnitus is not warranted as a matter of law in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

As the preponderance of the evidence is against the claim for a compensable schedular evaluation for the service-connected bilateral hearing loss disability and the law is against the claim for a rating higher than 10 percent for the service-connected tinnitus, the benefit-of-the-doubt rule does not apply, and the Board must deny the claims. See U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased, compensable evaluation for the service-connected bilateral hearing loss disability on a schedular basis is denied.  

The claim for an increased schedular rating higher than 10 percent for the service-connected tinnitus must be denied by law.


REMAND

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).

In light of the Veteran's contentions and medical evidence indicating that the Veteran may have some neurological pathology manifested by his symptoms of dizziness along with consistent complaints of stabbing ear pain, the Board finds that these symptoms are not contemplated by the schedular rating criteria for his service-connected hearing loss disability and tinnitus.  

Service connection has previously been denied by the RO for Meniere's syndrome, bilateral, claimed as pain and discomfort as secondary to traumatic brain injury, claimed as head injuries, along with service connection for otitis externa of the right ear.  See August 2013 Rating Decision.  

The Veteran has provided consistent testimony complaining about ear pain and dizziness that he believes is connected to his hearing loss disability and/or tinnitus.  He has observed fluctuates in his hearing acuity based upon his headaches, dizziness, and ear pain.  

The record also shows a fluctuation in the Veteran's hearing acuity.  The Board finds that it is appropriate at this time to refer the issues for consideration of an extraschedular rating based upon the Veteran's entire disability picture for his service-connected hearing loss disability and tinnitus.  

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should refer the claims for higher extraschedular ratings for the service-connected bilateral hearing loss disability and tinnitus to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration.

2. If upon completion of the above action, any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


